Citation Nr: 0842134	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the left shoulder, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for osteoarthritis of 
the right shoulder, status post rotator cuff repair, to 
include as secondary to service-connected osteoarthritis of 
the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1966 and from July 17, 1971, to August 1, 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Boston RO.  
A transcript of this hearing was prepared and associated with 
the claims file.

In his July 2006 Notice of Disagreement, the veteran stated 
that he suffers from depression and high blood pressure as a 
result of having difficulty coping with increased limitations 
and decreased independence.  These issues are referred to the 
RO for appropriate action.

The issue of entitlement to service connection for 
osteoarthritis of the right shoulder, status post rotator 
cuff repair, to include as secondary to service-connected 
osteoarthritis of the left shoulder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's osteoarthritis of the left shoulder is not 
manifested by ankylosis, limitation of motion to 25 degrees 
or less from the body, or fibrous union, nonunion, or loss of 
the head of the humerus.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
osteoarthritis of the left (minor) shoulder disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5200-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in August 2005 
in which the RO advised the appellant of the evidence needed 
to substantiate his increased rating claim.  The appellant 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  An October 2006 letter 
notified the veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This information was provided to the veteran in a 
September 2008 letter.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Only the August 2005 letter was provided before the initial 
adjudication of the veteran's increased rating claim in June 
2006.  The Board notes, however, that this claim was 
readjudicated following the issuance of the October 2006 
notice letter in the December 2006 Statement of the Case 
(SOC).  Although the veteran's claim was not readjudicated 
following the issuance of the September 2008 notice, the 
record reflects that the veteran had subsequent opportunity 
to participate in the adjudication of his claim when he 
testified before at a personal hearing in October 2008.  
Therefore, the Board believes any VCAA notice errors did not 
affect the essential fairness of the adjudication and that 
any procedural defect caused by the timing of the notice was 
cured.  See Sanders, supra; see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO arranged for the veteran to undergo a 
VA examination in June 2006.  In short, the Board finds that 
VA has satisfied its duty to assist by obtaining evidence 
relevant to the veteran's claim and by providing a VA 
examination.  38 U.S.C.A. §§ 5103 and 5103A.  

II.  Analysis

The veteran has claimed entitlement to a compensable 
disability rating for osteoarthritis of the left shoulder.  
He essentially contends that he should receive a higher 
rating due to functional limitation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected osteoarthritis of the left 
shoulder has been rated by the RO as dislocation of the 
clavicle or scapula and assigned a 20 percent rating.  See 38 
C.F.R. §§ 4.20, 4.71a, Diagnostic Code (DC) 5203 (2008).  The 
Board notes that 20 percent is the highest rating that is 
available under this diagnostic code.  The veteran may still 
receive an increased rating, however, if he satisfies the 
criteria for a higher rating under one of the other 
diagnostic codes relating to disabilities of the shoulder.  

Diagnostic Codes 5200 through 5203 relate to disabilities of 
the shoulder and arm.  Evidence reflects that the veteran is 
right handed, so his left shoulder is considered his minor 
shoulder.  Diagnostic Codes 5200, 5201, and 5202 all offer 
ratings in excess of 20 percent for disabilities of the minor 
shoulder.  

DC 5200 rates ankylosis of the scapulohumeral articulation.  
38 C.F.R. § 4.71a, DC 5200.  A 30 percent rating is assigned 
for intermediate ankylosis of the minor joint between 
favorable and unfavorable, of the minor joint, and a 40 
percent rating is awarded for unfavorable ankylosis of the 
minor joint with abduction limited to 25 degrees from the 
side.  

DC 5201 provides a 30 percent rating for limitation of motion 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

DC 5202 applies to other impairment of the humerus.  
38 C.F.R. § 4.71a, DC 5202.  A 40 percent rating is warranted 
for fibrous union of the minor humerus.  A 50 percent rating 
is given for nonunion of the minor humerus (false flail 
joint). 
A 70 percent rating is assigned for loss of the head of the 
minor humerus (flail shoulder).  

The relevant evidence of record consists of a June 2006 VA 
examination report.  The veteran reported that he used to 
experience subluxation in the left shoulder but that this 
last occurred many years ago.  He reported having lost 
strength in the past several years and that he has to take a 
hot shower in the morning to get going.  He reported being 
able to use his arm for any purpose, including lifting it to 
reach above his head, once he gets going.  It was noted that 
past nerve conduction studies revealed no cervical 
radiculopathy, but bilateral carpal tunnel syndrome was 
shown.

The veteran presently works a desk job.  The veteran reported 
he was able to perform all activities of daily living and 
that his only real problem is that, while he can lift and 
place a single dinner plate on a shelf above his head, he 
cannot place three plates on the same shelf at once because 
the weight will be too much.  He used to play golf but had 
not done so for over a year because he was in pain for two 
days afterwards.  He noted that his left shoulder feels quite 
tired by the end of the day.  He also reported having 
problems driving because he is unable to hold the wheel with 
his left hand.  

On examination, the veteran's shoulder abducted to 180 
degrees with pain from 100 to 160 degrees.  Forward flexion 
was to 180 degrees with minimal pain from 120 to 140 degrees.  
Adduction across the chest was to 10 degrees.  Extension was 
to 30 degrees with internal rotation to L1.  At 90 degrees of 
adduction passively, external rotation was to 85 degrees with 
internal rotation to 50 degrees.  Rotator cuff muscles all 
pulled through with the supraspinatus in the 4+/5, the 
infraspinatus in the 4/5, and the subscapularis in the 4/5 
range.  

This evidence does not support awarding a disability rating 
in excess of 20 percent for osteoarthritis of the veteran's 
left shoulder.  There is no evidence of ankylosis to justify 
an increased rating under DC 5200.  Even when taking into 
consideration limitation of motion due to pain, weakness, 
fatigability, diminished endurance, or incoordination, the 
veteran's range of motion is not limited to 25 degrees from 
his side to warrant a higher rating under DC 5201.  Nor is 
there evidence of fibrous union, nonunion, or loss of the 
head of the humerus to qualify for an increased rating under 
DC 5202.  

In summary, the Board has reviewed the record, and concludes 
that the preponderance of the credible and probative evidence 
is against the claim for entitlement to a disability rating 
in excess of 20 percent for osteoarthritis of the left 
shoulder.  Therefore, the benefit-of-the-doubt standard does 
not apply.  38 U.S.C.A. § 5107(b).  The claim must be denied.
 
The Board has considered referral of this case to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an 'extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities.'  38 C.F.R. § 3.321(b)(1) (2008).  
'The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.'  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service connected 
osteoarthritis of the left shoulder, and there is no evidence 
in the claims file that marked interference with employment 
beyond the scope of that contemplated by the 20 percent 
disability rating has resulted from the service-connected 
disability.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to an increased evaluation for osteoarthritis of 
the left shoulder, currently evaluated as 20 percent 
disabling, is denied.  


REMAND

The veteran has also claimed entitlement to service 
connection for osteoarthritis of the right shoulder.  He 
essentially contends that this disability developed secondary 
to his increased reliance on his right shoulder as a result 
of his service-connected left shoulder disability.

The veteran underwent a VA examination in June 2006 to 
determine the etiology of his right shoulder disability.  The 
VA examiner opined that the right rotator cuff repair is the 
result of non-service-connected damage to his rotator cuff 
over many years.  Unfortunately, no opinion was provided with 
respect to whether the veteran's right shoulder disability 
was caused or aggravated by increased use due to the 
osteoarthritis in his left shoulder.  The Board therefore 
finds it necessary to remand this claim so that a new 
examination may conducted and an etiology opinion may be 
obtained with respect to the question of secondary service 
connection.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the 
veteran provide a list of the names and 
addresses of any additional doctors and 
medical care facilities that have treated 
him for the disability at issue.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each private health care provider 
identified.  The AMC should obtain records 
from each health care provider the veteran 
identifies.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the AMC 
should inform the veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.  
 
2.  The AMC should schedule the veteran 
for a VA examination to determine the 
likely etiology of his right shoulder 
disability.  The claims folder must be 
provided to the examining physician for 
review in conjunction with the 
examination.  All findings should be 
reported in detail.  

The VA examiner should diagnose every 
current right shoulder disability and 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the veteran's military service, 
to include as secondary to service-
connected osteoarthritis of the left 
shoulder.  This opinion should expressly 
address the veteran's contention that he 
incurred the right shoulder disability 
through overuse as a result of his 
service-connected left shoulder 
disability.

A complete rationale should be provided 
for any opinion expressed.

3.  The AMC should then readjudicate the 
claim on appeal.  If this claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


